Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions/Elections
1.	Applicant’s election without traverse of claims 1-19 in the reply filed on October 6, 2021 is acknowledged.
Claims 20-22 arewithdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2021.
Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication (2011/003156) to Cruz.
Regarding independent claim 1, Cruz teaches most of the elements of claim 1 a bristle base (1); a plurality of massage bristles (6) formed on the bristle base (1) for massaging scalp, wherein for each of the massage bristles (6), an upper portion (5) away from the bristle base (1) is softer than a lower portion (more rigid bristle stem) close to the bristle base (1) (See page 2 and page 3); 
and a plurality of detangling bristles (3) formed on the bristle base (1) for detangling hair, wherein the detangling bristles (3) are thinner than the massage bristles (6) at the bristle base (1), and having a diameter ranged between 0.4 mm and 1.8 mm. Although, Cruz appears to show the massage bristles (6) at the bristle base (1) being thinner than the detangling bristles (3); however, it is silent regarding that the detangling bristles (3) are thinner than the massage bristles (6) having a diameter between 0.4 mm and 1.8 mm. It would have been obvious for one of ordinary skill in the art at the time before filing of the invention to modify Cruz to include the diameter of the detangling bristles between 0.4 mm and 1.8 mm since absent criticality such a range of 1.4 mm would have been obvious to try to achieve for optimization for a particular user needs. 
Regarding claim 2, Cruz as modified above teaches that the bristle base (1) is a supporting base (See FIG. 1), and the plurality of massage bristles (6) and the plurality of detangling bristles (3) stick out of a same surface of the supporting base (See FIG. 1).
Regarding claim 3, Cruz as modified above teaches that the plurality of massage bristles (6) and the plurality of detangling bristles (3) are distributed in different regions of the bristle base (1) (See FIG. 2).
Regarding claim 4, Cruz as modified above teaches that the bristle base (1) is a supporting base, and the massage bristles (6) and the detangling bristles (3) stick out of opposite surfaces of the supporting base, respectively (See FIG. 2).
Regarding claim 7, Cruz is silent regarding that the detangling bristles include a first group of detangling bristles having a diameter ranged between 0.8 mm and 1.8 mm, and a second group of detangling bristles having a diameter ranged between 0.4 mm and 1 mm. It would have been obvious for one of ordinary skill in the art at the time before filing of the invention to modify Cruz to include the diameter of the detangling bristles between 0.8 mm and 1.8 mm and a second group of detangling bristles with a diameter between 0.4 mm and 1 mm since absent criticality such a range of 1 mm and 0.6 mm would have been obvious to try to achieve for optimization for a particular user needs. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication (2011/003156) to Cruz in view of U.S. Patent (9,226,570) to Pulfrey.
Regarding claim 11, Cruz is silent regarding the massage bristles are cone-shaped, and the upper portion is thinner than the lower portion. However, Pulfrey teaches a hair care device used to detangle hair (See Abstract). Pulfrey teaches massage bristles that are cone-shaped (12a) that are thinner than the lower portion (See FIG. 4). It would have been obvious for one of ordinary skill in the art before the filing of the invention to include a massage bristles (12a) of Pulfrey in Cruz since that tapered bristles are known to suitable for massage bristles due to flexilbility (See Col. 2 lines 45-56). 

Allowable Subject Matter
3. 	Claims 5, 6 are 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-19 are allowed.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication (2015/0135455) to Reusche et al. teaches a hair brush for smoothing hair with convention bristles and bristle tufts; and U.S. Patent (10,258,141) to Brewer et al. teaches  a hairbrush for cleaning a scalp including filament tufts and solid tufts..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723